Citation Nr: 0838761	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her  mother


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to July 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO,  inter alia,  granted service connection and assigned 
an initial rating of 30 percent for Multiple Sclerosis with 
optic neuritis left eye and unsteady gait, effective July 22, 
2004.  In June 2005, the veteran filed a notice of 
disagreement (NOD) with the initial rating assigned.  The RO 
issued a statement of the case (SOC) in August 2006; the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in September 2006. 

In a May 2007 rating decision the RO granted a separate 
rating for urinary retention at a 30 percent disability 
rating, effective November 9, 2006.



In September 2008, the veteran testified during a  
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

Because the appeal involves a  requests for higher initial 
ratings following the grant of service connection, the Board 
has characterized the claim on appeal in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

For the reasons expressed below,  the matter on appeal is 
being remanded. to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claim for an initial rating in excess of 30 
percent for multiple sclerosis is warranted.

The veteran's disability is evaluated under Diagnostic Code 
8018, which provides for a  minimum rating  of 30 percent.  
To warrant a rating in excess of 30 percent, the disorder 
must be rated on its residuals.  With some exceptions, 
disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Partial loss of use of one or more 
extremities from neurological lesions, such as those caused 
by Multiple Sclerosis, is rated by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
See 38 C.F.R. § 4.124a.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  Ratings are 
further based on whether there is complete or incomplete 
paralysis of a particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  See 38 
C.F.R. § 4.124a.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. Id. 

The veteran most recently underwent VA examination for 
evaluation of his multiple sclerosis in July 2005.  During 
that examination, the veteran reported increased pain and 
whole body numbness.  She was also very fatigued all the 
time.  The examiner noted that the veteran had progressive 
multiple sclerosis with the most recent exacerbation 1 1/2 
months ago.  

During the September 2008 hearing, the veteran reported that 
since her July 2005 VA examination, her symptoms, excluding 
those related to her urinary retention, had worsened.  The 
veteran stated that she had pain constantly, numbness, 
tingling and eye problems.  She reported that on bad days she 
was unable to walk.  The veteran's statements reflect a 
worsening of her Multiple Sclerosis since the most recent VA 
examination.

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the severity 
of the veteran's service- connected multiple sclerosis.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). During the 
September 2008 Board hearing, the veteran indicated her 
willingness to report to a VA examination, if needed.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility. The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claim for a higher initial rating 
(as the original claim will be considered on the basis of the 
evidence of record, which, as noted above, is insufficient to 
rate the disability under consideration.   See 38 C.F.R. § 
3.655 (2008)).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  In this regard, the Board 
points out that the record reflects that the veteran has 
received medical treatment at the Pittsburgh VA Medical 
Center (VAMC).  The most recent VA records are dated January 
2005.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records from the above-noted 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159 (2008). 

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim iron 
appeal.  The RO's letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its letter meets the notice requirements of the decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim.  In adjudicating 
the claim, the RO should consider and discuss whether 
"staged rating" (assignment of different rating for 
different periods of time, based on the facts found), 
pursuant to Fenderson (cited to above) is warranted.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Pittsburgh VAMC all outstanding records 
of treatment of the veteran from January 
2005 to the present.  In requesting these 
records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.

2.  The RO should send to the veteran and 
her representative a letter inviting the 
veteran to provide to the RO to provide 
any additional information and/or 
evidence pertinent to this claim. The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  

The RO should also ensure that its letter 
meets the requirements of the decision in 
Dingess/Hartman (cited to above),  
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.

The RO's letter must also clearly explain 
to the veteran that she has a full one- 
year period for response (although VA may 
adjudicate the claim within the one-year 
period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination for evaluation of 
his multiple sclerosis, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The VA examiner should clearly identify 
all current problems associated wit the 
veteran's multiple sclerosis (other than 
urinary retention), and indicate whether 
any such problem(s) constitute(s) a 
separately ratable disability.  

The examiner should identify any nerve(s) 
affected by the veteran's service-
connected disability.  The examiner 
should discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the comments 
provided, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 30 percent 
for multiple sclerosis in light of all 
pertinent evidence and legal authority.  
The RO should consider and discuss 
whether staged rating, pursuant to 
Fenderson (cited to above), is warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


